ARCHER, Senior Circuit Judge,
dissenting in part.
I respectfully dissent from the majority’s claim construction and resulting affir-mance of the district court’s finding of infringement, because I believe the claim language “horizontal drive means for rotating said lamp unit in a horizontal direction” requires the search light to be capable of rotating through 3600.1 This means plus function claim limitation must be interpreted in light of structure provided in the specification. Here the specification only describes a single structure, one that shows only rotation through 360°. Additionally, the prosecution history and other statements in the specification fully support requiring rotation through 360°.
The claim limitation is indisputably written in means plus function form. The majority correctly identifies the function of the “horizontal drive means for rotating” as “rotating said lamp unit in a horizontal direction.” Under 35 U.S.C. § 112 ¶ 6, a means plus function claim limitation “shall be construed to cover the corresponding structure described in the specification and equivalents thereof.” 35 U.S.C. § 112 ¶ 6 (2000). The only structure identified in the '989 patent is one which rotates through 360°:
When the pinion 58 is rotated by the drive motor 21, it will cause the entire upper housing 12 to rotate with respect to the base support unit 14. It is highly desirable that the upper housing 12 be free to rotate greater than 360° with respect to the base support unit 14 and, to this end, a follower pin 64 includes an enlarged head 63 which projects downwardly from the upper housing through a circumferential slot 65 in the support plate 52 with the head 63 riding in the annular groove 44. When the drive motor 21 rotates the pinion 58 in one di*1341rection around the gear teeth 43, the head 63 will move into engagement with the stop 45 but the upper housing 12 and attached support plate 52 will be free to continue rotating, since the slot 65 can continue its advancement until the pin 64 reaches the end of the slot 65. Conversely, when the pinion 58 is rotated in the opposite direction, the support plate 52 and upper housing 12 will be free to rotate through substantially 360° until the pin 62 moves into engagement with the opposite side of the stop 45. Once again, however, the slot 62 will permit the support plate 52 and upper housing 12 to continue rotation with respect to the stop member 45 so that the upper housing 12 is free to rotate through greater than ,360 in either direction.
’989 patent, col. 4, 11. 5-25. Because the only structure in the specification which describes the horizontal rotating means expressly states that it is “free to rotate through greater than 360° in either direction,” only devices capable of rotating through 360° and their equivalents are covered by this claim limitation; a device incapable of rotating through 360° is not. The majority disagrees with this logical conclusion, ignoring that there is nothing in the specification that shows or refers to a structure that does not rotate through 360°. We cannot give a means plus function claim limitation a broader meaning than the structure shown in the specification or an equivalent thereof, yet this is precisely what the majority opinion does. See Johnston v. TVAC Corp., 885 F.2d 1574, 1580 (Fed.Cir.1989) ([Sjection 112 ¶ 6 does not, in any event, expand the scope of the claim. An element of a claim described as a means for performing a function, if read literally, would encompass any means for performing the function. But section 112 ¶ 6 operates to cut back on the types of means which could literally satisfy the claim language.) (citations omitted).
The majority asserts that “[w]hile [the horizontal rotating assembly] also may be capable of rotating through 360°, we see nothing in the written description that compels limiting the function to only this degree of rotation, or to rotation through any particular angle at all.” Maj. op. at 1334. The majority views the elements of the rotating means assembly that permit rotation beyond 360° as not part of the corresponding structure because they do not actually perform the recited function of “rotating” the lamp in the horizontal direction. . This conclusion hinges on the majority’s view that “rotating” in the context of the '989 patent has no “special definition,” implying that any amount of rotation is sufficient to satisfy the limitation’s function of rotating the lamp unit in the horizontal direction. I disagree with this premise.
In response to an Office Action rejecting the claims in view of Lipman, the applicants stated that the Lipman device would be capable only of tilting in different directions about a single central axis. ■ The applicants further explained “[c]learly, [the Lipman device] would not be rotatable so as to be able to sweep through 360° or greater as achieved by applicants’ invention.” (emphasis added.) This statement illustrates the applicants’ position the claimed invention was patentable in view of Lipman because the applicants’ invention rotated through 360° and Lipman’s device did not. Accordingly, the applicants defined “rotate” in the context of the '989 patent to require that the horizontal drive means for rotating be capable of rotation through 360°.
The majority notes other passages from the prosecution history which support the conclusion that the means for rotating as contemplated by the '989 patent must be capable of rotation through 360° but dismisses them, contending these statements *1342are open to another interpretation. While that may be technically correct, it is, in my view, a tortured reading of the prosecution history. ■ More importantly, however, the majority has not expressly addressed the applicants’ characterization of the invention (recited above) and the resulting definition of “rotate.” This recited statement was made in describing the Lipman reference and its relation to the rotation of the claimed invention.
Thus, the majority’s decision is premised upon an incorrect interpretation of the term “rotating” as used in the '989 patent. Under a proper interpretation of “rotating,” 35 U.S.C. § 112, ¶ 6 requires the claim limitation to be construed so as to include only devices in which the means for rotating is capable of rotation through 360°.
In addition to 35 U.S.C. § 112, ¶ 6, the specification itself supports a construction of the claim limitation “horizontal drive means for rotating” wherein the means for rotating must be capable of rotating through 360°. When describing the background and field of the invention the applicants stated “in removably mounting the searchlight on a surface, it is important that the searchlight be securely installed and that the searchlight be capable of traversing greater than 360° ...'989 patent, col. 1, 11. 41-44 (emphases added). Further, when describing their invention, the applicants explained
[a] searchlight apparatus in accordance with the present invention includes a lamp unit mounted in a housing which has a motor-driven vertical drive mechanism for tilting the lamp unit in a vertical direction and a motor-driven horizontal drive mechanism for rotating the lamp unit in a horizontal direction through at least 360°. Providing lamp movement through at least 360° and preferably beyond is particularly advantageous in that it permits installation without regard to orientation.
’989 patent, col. 2, 11. 3-11 (emphases added). Such a characterization of the rotation of at least 360° as part of the “present invention” “is strong evidence that the claims should not be read to encompass the opposite structure.” SciMed Life Systems, Inc. v. Advanced Cardiovascular Sys., 242 F.3d 1337, 1343 (Fed.Cir.2001).
As illustrated above, the specification describes only a single means for rotating: one that rotates through 360°. Further, the specification described the advantages of rotating through at least 360° as “important” to the invention. Accordingly, it is proper to read the limitation “horizontal drive means for rotating” as requiring rotation through 360°. See Toro Co. v. White Consolidated Indus., Inc., 199 F.3d 1295, 1300-01 (Fed.Cir.1999) (finding that where the specification and drawings showed a certain configuration and did not illustrate or describe any other structure and the specification described the advantages of the configuration as important to the invention, construing the claims as requiring that configuration was proper).
For these reasons, I would reverse the district court’s claim construction and construe the claim element “horizontal drive means for rotating” as requiring rotation through at least 360°. Under such a construction Wal-Mart’s device would not infringe the claim, as it indisputably does not rotate 360°. Further, a finding of nonin-fringement would obviate the need for analysis of the reasonable royalty and willful infringement issues.

. I do, however, agree with the majority's holding on validity.